Title: To Benjamin Franklin from Chalut de Vérin, 27 [i.e., 24] March 1781
From: Chalut de Vérin, Geoffroy
To: Franklin, Benjamin


paris samedi 27 mars [i.e., March 24, 1781]
M de Chalut a lhonneur de faire Ses compliments à Monsieur franklin, et de Le prier d’engager M. Laurens a être de la partie pour le diner d’aujourdhui samedi. M. le Comte d’Estaing fait Cet honneur là à M. de chalut, qui espere que M. Laurens Lui procurera la meme satisfaction.
Les deux abbés assurent Monsieur franklin de leur attachement respectueux.
